Jenkins, P. J.
The sole issue in this case was whether or not the defendant had promised the plaintiff (one of his sisters) that he would reimburse her for a sixth proportionate part of the *506funeral expenses of the deceased father. The defendant testified that he had made no such agreement, while the plaintiff and two other witnesses swore to the contrary. The verdict' was for the plaintiff. The defendant excepts to the exclusion of this portion of his testimony, which was excluded upon the objection of the plaintiff that it was immaterial and irrelevant: “ Plaintiff and my other sisters had nothing to do with my father for several years prior to his death. He and my mother were separated. Plaintiff as well as my other sisters were in good circumstances. I supported my father for several years before his death. I paid more than the funeral expenses in his support. My sister, the plaintiff, did not do anything for him. She refused to have anything to do with him, as did my other sisters.” Exception is taken also to the exclusion of similar testimony of another witness.
“ The credibility of witnesses being a question entirely for the jury, any fact or circumstance that would tend to throw light on that question, or that would assist the jury in weighing the testimony, is proper and relevant.” Ga. So. & Fla. Ry. Co. v. Ransom, 5 Ga. App. 740 (5) (63 S. E. 525); Wheeler v. State, 112 Ga. 43 (4) (37 S. E. 126). But assuming that portions of this evidence may have been relevant, as illustrating the probability as to the truth of the disputed issue, to wit, whether the defendant had or had not made the agreement sued on, the portion relating to the financial condition of the plaintiff and her sisters was irrelevant; and since the testimony was offered and excluded as a whole, the defendant can not complain. Bridges v. McFarland, 143 Ga. 581 (3) (85 S. E. 856). Moreover, whether the facts that the plaintiff had previously “ had nothing to do with ” the father, and that the defendant had supported him for several years, would tend to corroborate the defendant’s testimony upon the one disputed issue is extremely doubtful; and the exclusion of such testimony would not justify setting aside the finding of the jury.

Judgment affirmed.


Stephens and Bell, JJ., concur.